

Exhibit 10.6


THIRD AMENDMENT TO CREDIT AGREEMENT


This Third Amendment to Credit Agreement, dated as of July 16, 2019 (this
"Amendment"), is among HESKA CORPORATION, DIAMOND ANIMAL HEALTH, INC. and HESKA
IMAGING, LLC (the “Borrowers”), the other Loan Parties party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”).


RECITAL


The Borrower, any other Loan Parties party thereto, the Lenders party thereto
and the Administrative Agent are parties to a Credit Agreement dated as of July
27, 2017 (as it may be amended or modified from time to time, the “Credit
Agreement”). The Borrowers desire to amend the Credit Agreement as set forth
herein and the Lenders are willing to do so in accordance with the terms hereof.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:
1.    ARTICLE 1.
AMENDMENTS.


Upon the satisfaction of the conditions set forth in Article 3 hereof, the
Credit Agreement shall be amended as follows:


1.1    Section 1.04 of the Credit Agreement is amended by adding the following
to the end thereof: “Notwithstanding anything to the contrary contained in
Section 1.04 or in the definition of “Capital Lease Obligations,” any change in
accounting for leases pursuant to GAAP resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require treating any
lease (or similar arrangement conveying the right to use) as a capital lease
where such lease (or similar arrangement) would not have been required to be so
treated under GAAP prior to such adoption of FAS 842, such lease shall not be
considered a capital lease, and all calculations and deliverables under this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in accordance therewith.”
    
ARTICLE 2.
REPRESENTATIONS.


In order to induce the Lenders and the Administrative Agent to enter into this
Amendment, each Loan Party represents and warrants to each Lender and the
Administrative Agent, that the following statements are true, correct and
complete:


2.1    The execution, delivery and performance of this Amendment are within its
powers and have been duly authorized by it.


2.2    This Amendment is the legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


1



--------------------------------------------------------------------------------






2.3    After giving effect to the amendments herein contained, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true in
all material respects on and as of the date hereof with the same force and
effect as if made on and as of the date hereof (or, if any such representation
or warranty is expressly stated to have been made as of a specific date, as of
such specific date), and no Default exists or has occurred and is continuing on
the date hereof.


ARTICLE 3.
CONDITIONS PRECEDENT.


This Amendment shall be effective as of the date hereof when each of the
following conditions is satisfied or waived by the Administrative Agent:


3.1    This Amendment shall be executed by each of the Loan Parties and the
Lenders.


    
2.    ARTICLE 4.
MISCELLANEOUS.


4.1    References in the Loan Documents to the Credit Agreement shall be deemed
to be references to the Credit Agreement as amended hereby and as further
amended from time to time. This Agreement is a Loan Document. Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement. This Amendment is a Loan Document. This Agreement may be signed upon
any number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument and signatures sent by facsimile or other
electronic imaging shall be enforceable as originals.


4.2    Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing. The Loan Parties acknowledge and agree that all
Secured Obligations are unconditionally owing by the Loan Parties and their
applicable Subsidiaries without setoff, recoupment, defense, or counterclaim, in
law or in equity, of any kind or character, and all Secured Obligations are and
will continue to be secured by valid, perfected, indefeasible Liens in, among
other things, the Collateral under the Loan Documents, and each of the Loan
Parties reaffirms its obligations and duties under the Loan Documents and the
Liens in the Collateral that it granted to Administrative Agent under the Loan
Documents to secure the Secured Obligations.




2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.




HESKA CORPORATION




By:_/s/ Catherine Grassman_________
Name: Catherine Grassman
Title: Chief Financial Officer




DIAMOND ANIMAL HEALTH, INC.




By: _/s/ Catherine Grassman_________
Name: Catherine Grassman
Title: Chief Financial Officer




HESKA IMAGING, LLC




By: _/s/ Catherine Grassman_________
Name: Catherine Grassman
Title: Chief Financial Officer






3



--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A., as a Lender, and as Administrative Agent, Swingline
Lender and Issuing Bank


By:__/s/ Michele Liby_______________________
Name: Michele Liby
Title: Authorized Signer


DETROIT 7-7705 1500119v5


4

